DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-7, 9-14, and 17-23 are pending.
Claims 1-2, 5, 9, and 13 have been amended.
Claims 22-23 are new.
This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters USPAT 6,516,421, as evidenced by Greve et al. (hereinafter as Greve) PGPUB 2004/0221297 and Baird et al. (hereinafter as Baird) PGPUB 2002/0188603, and further in view of Furuya1 PGPUB 2013/0318377.
As per claim 1, Peters teaches a method implemented by a terminal for adjusting screen-on duration of the terminal [FIG. 1 personal computer], comprising: 
identifying that a first application program is currently running on the terminal, wherein the first application program is used by a user [col. 4 lines 55-67 and col. 6 lines 50-54: (computer system must inherently identify an operating system (application program) in order for the computer system to be functional; OS is an application program that is used by a user)];
if the first application program is currently running on the terminal [col. 4 lines 55-67 and col. 6 lines 50-54: operating system (an OS is always required to run a computing system)], detecting an operation of the user [col. 4 lines 44-61: (user input operation of a mouse)] for maintaining a screen-on state of a display to return to using the first application program [FIG. 2, col. 2 lines 52-65, col. 6 lines 32-41, and col. 6 line 58 – col. 7 line 21: (detecting user interact with device within a certain period of time (such as 5 seconds) of screen saver activating to have the display keep displaying the image that was on the screen before the screen saver turned on, and thereby prevent turning off display at a later time if the screen saver were to continue)], wherein the operation comprises multiple first user inputs in different auto screen-dimming periods [col. 1 lines 12-25, col. 2 lines 52-65, col. 6 lines 32-41, and col. 6 line 58 – col. 7 line 21: (determines if screensaver that blanks the screen (auto screen-dimming period) is deactivated by the user N consecutive times (such as 3 times); each instance of a screen saver is an auto screen-dimming period)];
identifying that a second application program is currently running on the terminal, wherein the second application program is used by a user [col. 4 lines 55-67 and col. 6 lines 50-54: (computer system must inherently identify an operating system (second application program) in order for the computer system to be functional; OS is an application program that is used by a user)];
if the second application program is currently running on the terminal [col. 4 lines 55-67 and col. 6 lines 50-54: operating system (an OS is always required to run a computing system)], detecting a second operation of the user [col. 4 lines 44-61: (user input operation of a keyboard)] for enabling the display within an auto display-disabling period to return to using the second application program after the display is disabled [col. 6 lines 10-11: (after 20 minutes, display switches off), col. 6 lines 32-41: (user interaction is monitored after each state transition, including display off), col. 2 line 66 – col. 3 line 9: (when monitor switches to a lower power mode after 20 minutes, it is checked if user interacts with input device to bring the monitor back to a normal power mode); and FIG. 2: (dotted lines after 20 minutes mark)], wherein the second operation comprises multiple second user inputs in different auto display-disabling periods [col. 6 lines 13-17: (each operational state transition include dotted lines indicating a period of time for transition); col. 6 line 67 – col. 7 line 3: (each type of state transition contains a separate irritation number record); and FIG. 2: (dotted line after Display Switched Off (auto display disabling period) is a period of time where user input means the user does not want the state transition to occur, and an irritation number is increased; it is determined whether user input is provided N times in different instances of switching display off)];
determining whether a first quantity of the multiple first user inputs in the different auto screen-dimming periods or a second quantity of the multiple second user inputs in the different auto display-disabling periods satisfies a preset quantity of times [col. 6 line 58-61: (for any kind of state transition (e.g. screen saver displayed, display device switch to low power mode, or display switched off), increment a number if time difference between state transition and user interaction is less than 5 seconds) and col. 7 lines 4-21: (irritation record number for any of the state transitions is compared to a threshold value N)];
based on determining that the first quantity or the second quantity satisfies the preset quantity of times [col. 7 lines 15-18: (on determining that the threshold N has been reached for any of the state transitions, prompt the user for the inactivity period)], displaying, on the display in response to the operation and the second operation, a user interface (UI) for adjusting a screen-on duration of the terminal [col. 2 lines 47-51, col. 3 lines 27-38, col. 6 lines 32-41, and col. 7 lines 11-21: (if the user responds to screen saver activation a number of times (N) and/or to display switched off a number of times (N), prompting the user to input selectable values for screen saver settings (screen-on duration) and when to switch off the display device (display disabling period))]; 
providing, using the UI, an adjustment manner of adjusting the screen-on duration of the terminal [col. 2 lines 47-51, col. 3 lines 27-38, col. 6 lines 32-41, and col. 7 lines 11-21: (pop up window includes input fields and scrollable lists of selectable values of screen saver settings and settings of when to switch off display device)]; and 
receiving, using the UI, adjustment information to adjust the screen-on duration from the user according to the adjustment manner [col. 3 line 45-47: (user is prompted by pop up window to change an inactivity period and when to switch off display device; user will provide input if prompted and the system will receive the user selected settings)]. 
Greve shows as evidence that it is known in the art that screensavers are associated with functions to reduce power consumption by decreasing the brightness (dim screen), scan frequency, and refresh rate of the screen [0008].
Baird shows as evidence that it is known that an operating system is also an application program [0037].
	Peters does not teach determining a sum of a first quantity of the multiple first user inputs in different auto screen-dimming periods and a second quantity of the multiple second user inputs in the different auto display-disabling periods; based on determining that the sum of the first quantity and the second quantity satisfied the preset quantity of times, displaying a user interface. In other words, Peters maintains separate irritation counters and thresholds for each type of state transition (such as dimming display due to screen saver or turning off display), but Peters does not add irritation count values from different types of state transitions together and compare to a threshold.
	Furuya teaches tracking the number of times an LCD display is undesirably turned off or is undesirably dimmed by tracking user response after the LCD is dimmed or turned off. Furuya is therefore similar to Peters in that they determining when dimming or turning off of the display is unwanted, and as a result, providing a user interface to adjust the timing of power saving features of the display. Furuya further teaches determining a sum of a first quantity of the multiple first user inputs in different auto screen-dimming periods [0049-0050: (input supplied during dimming of LCD)] and a second quantity of the multiple second user inputs in the different auto display-disabling periods [0049-0050: (input supplied during power-OFF of the LCD)] [0053: (extracts from log the number of times the display of the LCD is restored by input, which includes restoring from LCD dimming and restoring from LCD power-OFF; the number of times the LCD is restored is the sum of the number of times the LCD is dimmed and the number of the times the LCD is turned off)]; based on determining that the sum of the first quantity and the second quantity satisfied the preset quantity of times [0054: (detects if the number of times the LCD is restored by input is large; detecting if a number is large involves comparing the number to a threshold)], displaying a user interface [0054: (if the total number of times the LCD is restored is large, additional metrics are evaluated to bring up a monitor power saving utility program 203 for adjusting the dimming and power off times of the LCD)]. Furuya monitors the total number of times the LCD has been restored from a LCD dim or LCD power-OFF condition, and thus it is a sum of the number of times the LCD has been restored from a dimming condition and a number of times the LCD has been restored from a power-OFF condition.
	The combination of Peters with Furuya leads to determining if the total irritation number of all state transitions is greater than a threshold number before individually evaluating if screen saver or display off irritation number are greater than a threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Furuya’s teachings of monitoring the total number of times an LCD has been restored to normal condition by input, before further performing the individual evaluations in Peters of the number of times a user immediately ends a screen saver mode or a display off mode. One of ordinary skill in the art would have been motivated to track the total number of times a screen is returned to the normal mode from both the display off mode and the screensaver dimming mode because it is a more accurate representation of whether the user preferred to keep the display in the normal mode. Particularly, a user may not react quickly enough in the screensaver dimming state, which would lead to the display being turned off, and thus one of ordinary skill in the art would monitor the total number of returns from screensaver dimming state and returns from the display off state to evaluate if the timing of these state transitions are undesirable and should be modified.

As per claim 2, Peters and Furuya teach the method of claim 1, wherein UI is displayed only when each of the multiple first user inputs occurs in a different auto screen-dimming period than each of the other multiple user inputs [Peters col. 6 line 58 – col. 7 line 21: (irritation record increases every time a user transaction is detected within 5 seconds of activation of screen saver; thus user inputs are detected and recorded in different activations of the screen saver and are thus in different auto screen-dimming periods)] and after the sum of the first quantity of the multiple first user inputs in the different auto screen-dimming periods and the second quantity of the multiple second user inputs in the different auto display-disabling periods reaches a preset quantity of times within a preset time [Furuya 0053-0054: (detects if the number of times the LCD is restored (from both dimming or power-OFF) is bigger than a threshold representing a large amount)].
As per claim 3, Peters and Furuya teaches the method according of claim 1, wherein after displaying the UI, the method further comprises adjusting the screen-on duration of the terminal according to the adjustment information [Peters col. 3 lines 27-44: (user may select from a scrollable list of selectable values and the settings are applied)]. 
As per claim 4, Peters and Furuya teaches the method of claim 3, wherein after adjusting the screen-on duration of the terminal, the method further comprises: maintaining the screen-on state of the display for the screen-on duration [Peters col. 3 lines 27-44 and FIG. 2: (if no additional activity is provided by the user, display will eventually be switched off according to the time set by the user)]; disabling the display after the screen-on duration is expired [Peters FIG. 2 and col. 3 lines 27-44: switch off the display device]; and restoring the screen-on duration of the terminal to screen-on duration obtained before adjusting the screen-on duration of the terminal according to the adjustment information [Peters col. 10 lines 1-6: (reverts to default settings for future sessions)] . 
As per claim 5, Peters and Furuya teach the method of claim 1, wherein the adjustment manner of adjusting the screen-on duration of the terminal comprises at least one of: an adjustment manner of prolonging the screen-on duration such that an adjusted screen-on duration is equal to a sum of screen-on duration obtained before adjusting the screen-on duration of the terminal according to the adjustment information and the adjustment information received from the user for prolonging the screen-on duration; an adjustment manner of the screen-on duration such that the adjusted screen-on duration is equal to the adjustment information of the screen-on duration received from the user [Peters col. 3 lines 27-44: (user inputs when to switch off display and thus the display off time is set to time inputted by the user)]; or an adjustment manner of maintaining the screen-on state such that the terminal maintains the screen-on state before the display is manually disabled.
As per claim 7, Peters and Furuya teaches the method of claim 1, wherein the UI is a setting screen for setting the screen-on duration in a system [Peters col. 3 lines 27-44: (user inputs when to switch off display in the user prompt in the pop up window; that time is thus a screen-on duration time)]. 

Claim 9 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Peters further teaches a processor [FIG. 1 processing unit 70]; a display coupled to the processor [FIG. 1 display screen 20]; a detector coupled to the processor [FIG. 1: OS 80 and col. 4 lines 57-61: (user interactions are monitored by the OS 80)]; and a memory coupled to the processor and configured to store a computer program, wherein the processor is configured to invoke the computer program stored in the memory [FIG. 1 memory 90].
Claim 10 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 11 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 12 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
As per claim 17, Peters and Furuya teaches the method of claim 1, wherein providing the adjustment manner of adjusting the screen-on duration of the terminal comprises providing, using the UI, a plurality of time information options to be used by the user to select the screen-on duration or prolong the screen-on duration [Peters col. 3 lines 27-44: scrollable list of selectable values (thus there are a plurality of time options that can be selected by the user for picking when to turn off display)]. 
As per claim 18, Peters and Furuya teach the method of claim 1, wherein providing the adjustment manner of adjusting the screen-on duration of the terminal comprises providing, using the UI, a time input box to be used by the user to enter duration information of the screen-on duration or duration information by which the screen-on duration is to be prolonged [Peters col. 3 lines 27-44: (input fields (input box) may be provided for the user to type in the duration)]. 
Claim 19 is similar in scope to claim 17 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 18 as addressed above and is thus rejected under the same rationale.

As per claim 21, Peters and Furuya teach the method of claim 1.
Peters do not explicitly teach determining whether a time period from a first of the multiple first user inputs or the multiple second user inputs to a most recent of the multiple first user inputs or the multiple second user inputs is within a preset time period; and displaying the UI based on determining that the time period is within the preset time period. Peters does not explicitly describe that displaying the user interface is based the time period is within a preset time period. Although Peters does mention evaluating when a user logs in and logs off, and determining whether this time period is at least 4 hours in order to determine usage characteristics for decreasing the inactivity period, this is for a second embodiment of Peters’ invention.
Although this teaching of evaluating usage characteristics in a period of time in Peters is for a second embodiment of Peter's invention, it would be obvious to one of ordinary skill in the art to also apply such a teaching of Peter and Furuya. Such a teaching applied to Peter and Furuya would lead to an increased inactivity period for only a period of time (such as 4 hours) for a user session, where the system would only analyze the irritation records that occur within that user session and determine whether they surpass the threshold number before prompting the user to change the inactivity period, if the total number of irritation records is large. One of ordinary skill in the art would have been motivated to modify Peter and Furuya in such a way because it allows the inactivity period to return to the default settings after a long time, or if the user leaves, or if another user uses the computer, thereby providing increased power savings when the user is no longer at the computer or no longer using the computer in the same way.
As per claim 22, Peters and Furuya teaches the method of claim 1, wherein the second application program is the first application program [Peters col. 4 lines 55-67 and col. 6 lines 50-54: (both first application program and second application program are mapped to same thing: an operating system of the computer)].
Claim 23 is similar in scope to claim 22 as addressed above and is thus rejected under the same rationale.


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters USPAT 6,516,421 in view of Furuya PGPUB 2013/0318377, and further in view of Park et al. (hereinafter as Park) USPAT 9,207,746.
As per claim 6, Peters and Furuya teach the method of claim 1.
Peters and Furuya do not teach wherein providing the adjustment manner of adjusting the screen-on duration of the terminal comprises providing, using the UI, a timeline comprising a plurality of pieces of time information to be used by the user to select the screen-on duration or prolong the screen-on duration. Although Peters teaches a timeline to explain operational changes of a computing system, Peters does not state the pop-up window prompt to the user includes a timeline that is selectable by the user to prolong the screen on duration.
Park teaches using a GUI presented to the user to keep the display on for a certain period of time. Park is therefore similar to Peters and Furuya because they all use a GUI to adjust settings that prevent the device from entering a low power display off state. Park further teaches wherein providing the adjustment manner of adjusting the screen-on duration of the terminal comprises providing, using the UI, a timeline comprising a plurality of pieces of time information to be used by the user to select the screen-on duration or prolong the screen-on duration [FIG. 4 band area and col. 6 lines 20-24: (band area is moveable to select times)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s teachings of providing a movable band area for selecting screensaver settings and display off times in the UI prompt of Peters and Furuya. One of ordinary skill in the art would have been motivated to provide such a graphical component from Park in Peters and Furuya because it would be easier to see all the time settings as shown by Peter’s FIG. 2, and because it would be easier for the user to set customized times, thereby improving user convenience.
Claim 14 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters USPAT 6,516,421 in view of Furuya PGPUB 2013/0318377, and further in view of Verdun USPAT 7,647,515.
As per claim 21, Peters and Furuya teach the method of claim 1.
Peters and Furuya do not explicitly teach determining whether a time period from a first of the multiple first user inputs or the multiple second user inputs to a most recent of the multiple first user inputs or the multiple second user inputs is within a preset time period; and displaying the UI based on determining that the time period is within the preset time period. Peters and Furuya does not explicitly describe that displaying the user interface is based on the time period is within a preset time period. Although Peters does mention evaluating when a user logs in and logs off, and determining whether this time period is at least 4 hours in order to determine usage characteristics for decreasing the inactivity period, this is for a second embodiment of Peters’ invention.
Verdum teaches tracking the time a component remains/dwells in a low power state after an inactivity timer causes the state transition to low power state due to idleness, and increasing the inactivity timer value if the dwell time of the low power state is lower than a goal value. Verdum is thus similar to Peters and Furuya because they add additional time to an inactivity timer to prevent unwanted activation of power saving features in the future due to idleness. Verdum further teaches determining whether a time period from a first of the multiple user inputs or the multiple second user inputs to a most recent of the multiple user inputs or the multiple second user inputs is within a preset time period [col. 3 line 57 – col. 4 line 41: (dwelling times are determined by how long a component remains in the low power state until user input or activity is received; dwelling times below a threshold are added to a counter of dwell counts below a threshold period, and dwell times above a threshold are added to a counter of dwell counts above a threshold period; the number of dwell counts below a threshold period are compared to the number of dwell counts above a threshold period for within a predetermined operational time (preset time period)]; based on determining that the time period is within the preset time period, incrementing the inactivity time [col. 4 lines 33-60: (the number of instances that dwell times are below a threshold time are compared to the number of instances that dwell times are above the threshold time, for within a predetermined operational time; if there are more instances of dwell times being below the threshold time in the predetermined operational time, inactivity timer is increased to prevent fewer transitions to a low power state)]. In summary, Verdum teaches evaluating the number of transitions out of a power saving feature within the most recent predetermined period of time.
The combination of Peters and Furuya with Verdum therefore yields evaluating whether the irritation number has reached the threshold within a predetermined period of time, and if so, displaying a prompt for the user to increase the inactivity period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Verdum’s teachings of evaluating only a predetermined period of time of operation in Peters and Furuya for analyzing the irritation record number. One of ordinary skill in the art would have been motivated to only look at the irritation numbers within the most recent period of time of operation in Peters and Furuya because it more accurately characterizes a user’s recent behavior and allows the inactivity period to be more accurately adjusted based on the user’s recent behavior. This prevents old data or old usage behaviors from affecting the inactivity period, thereby providing a better prediction of whether it would be ok to the user to go to screen saver or turn off the display.


Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. Applicant appears to argue on page 15 that Peters does not teach or suggest identifying or detecting if an application program was currently running and used by the user before displaying the screen saver, and accordingly does not detect based on identify an application program is currently running, the user’s interaction for maintaining a screen-on state of the display to return to using the application program. Examiner respectfully disagrees.
Applicant’s specification does not provide any specific definition to the term “application program”, and upon further review, it was determined that an Operating System is also considered to be an “application program”. Evidence for this can be seen in Baird in the rejection above, or in the cited prior art that was not used listed below. If an Operating System (OS) is considered to be an application program, then Peters teach the amended limitation. This is because an OS is required for running a computing system and it is one of the things that is identified during boot in order to properly boot the computing system. Furthermore, a user interacts with the OS and thus it is application that is used by a user. The OS is always running on a computing system when booted, and Peters indicate that it is the OS that is tracking user inputs for return to the normal mode to continue using the OS [Peters col. 4 lines 55-61]. Thus Peters teaches all the newly added limitations concerning the claimed “first application program”. Regarding the “second application program”, it is noted that dependent claims 22 and 23 indicate that the second application program is the first application program. Therefore, Peters’ OS is also mapped to the “second application program”. Thus Peters also teaches all the newly added limitations concerning the claimed “second application program”.
	Assuming arguendo that an application program is distinct from an OS though, previously presented prior art could also be used to address the amended limitation. Specifically, Amsterdam (USPAT 9,069,550) teaches inactivity timeout settings based on the application being used [abstract], detecting of user activity to return to the application when the display is dimmed [FIG. 7 and 8], and different applications having different timer settings [FIG. 4]. Additionally, Forstall (PGPUB 2008/0218535) teaches identifying, setting, and extending dimming times for multiple applications, and returning an application to a normal mode upon user input if the screen has been dimmed [abstract, 0044, and 0093-0096]. Either references can also be used to address the amended limitations.
	For the reasons described above, the previously applied prior art still teaches the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein et al. (PGPUB 2018/0113672) shows as evidence that an OS is considered to be an application [0026].
Srour et al. (PGPUB 2018/0077248) shows as evidence an OS is an application [0021 and 0035].
Lee et al. (PGPUB 2013/0162502) teaches an OS may be considered an active application [0097].
Pitroda et al. (PGPUB 2007/0198432) teaches that an OS may be considered an application [0324].
Pallakoff et al. (USPAT 5,651,096) teaches that an OS can be treated as another application program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS submitted on 9/17/2020.